—In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Suffolk County (Underwood, J.), entered September 19, 1996, which, upon an order of the same court entered September 12, 1996, granting the defendant’s motion for summary judgment, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The plaintiff, who crashed his vehicle into the rear of the decedent’s vehicle, failed to show the existence of an issue of fact as to whether the defendant’s decedent was negligent. Accordingly, the Supreme Court properly granted the defendant’s motion for summary judgment, and dismissed the action (see generally, Andre v Pomeroy, 35 NY2d 361; cf., Kelly v Ventura, 243 AD2d 446). O’Brien, J. P., Ritter, Thompson and Joy, JJ., concur.